DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 34-49) and of the species of SEQ ID NOs: 2, 5, 32, 36, 38-40, 140, 227, and 243 and Fc in the reply filed on 07/20/2021 is acknowledged. Claims 32-51 are pending; claims 32-33 and 50-51 are withdrawn for being drawn to no-elected subject matter. Claims 34-49 are examined.

Claim Objections
Claim 48 is objected to because of the following informalities:  it depends on itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 

Claims 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim comprises SEQ ID No: 41 as DYPPI. However, the description refers to SEQ ID NO: 41 as DYYPI on page 54 (which has also been identified as motif of the peptides in table 3), whereas claim 12 and other references in the description (e.g. page 21) refer to DYPPI. The sequence submitted in the sequence listing (SEQ ID NO: 41) is DYPPI. It is not clear which sequence is the correct one.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is not clear what is meant by the expression "sequence which flanks" in the claim. Is the complete sequence of the receptor meant or how many amino acids? The claim also lacks reference to the concrete sequence of this receptor, which renders the scope of the claim unclear.
Claim 47 recites the limitation "said cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim since there is no cell mentioned in claim 48, from which claim 47 depends from.

As such, the metes and bounds of the claims could not be determined.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
The claims are drawn to methods of treating or preventing a condition associated with elevated or unwanted levels of TGF-β comprising administering to a subject a polypeptide which is capable of inhibiting the interaction of TGF-β with the receptor CLPTM1. The polypeptide is in the form of a fusion protein comprising a polypeptide which:
(i) has or comprises an amino acid sequence as set forth in SEQ ID NO: 2 (extracellular domain of CLPTM1), or an amino acid sequence having at least 75% sequence identity to SEQ ID NO: 2; or
(ii) is or comprises part of SEQ ID NO: 2, said part comprising at least 6 contiguous amino acids of SEQ ID NO: 2; or
(iii) comprises at least 6 amino acids corresponding to at least 6 contiguous amino acids of SEQ ID NO: 2 and has at least 75% sequence identity to the equivalent amino acid sequence in SEQ ID NO: 2; and wherein said polypeptide is linked to a fusion partner which may be albumin, transferrin, an Fc, fibrinogen, a homo amino acid polymer, a proline-alanine-serine 
 Further, the methods comprise administering the polypeptide in combination with a cell which has been modified to have a reduced level and/or activity of CLPTM1 compared with a cell which has not been modified.
The methods may further comprise administration polypeptide in combination with an immune check point inhibitor or with at least one anti-pathogenic agent selected from an antimicrobial antiviral, anti-protozoal and/or anti-helminth agent.
Applicant described, in Example 8, the in vivo effect of one CLPTM1 fusion protein on breast cancer growth. The fusion protein comprised N-terminal to C-terminal: amino acids 104-352 of the ECD of human CLPTM1 (SEQ ID NO: 243) linked by 4 repeats of the GGGGS linker (SEQ ID NO: 228) to the N-terminal of the Fc portion of an immunoglobulin (i.e. with the CLPTM1 ECD polypeptide at the N-terminus of the fusion protein and the Fc region at the C-terminus of the fusion protein). Amino acids at positions 201-203 of the CLPTM1 ECD (RRR) were substituted with AVG to remove any potential nuclear localization signal and reduce any potential intracellular retention of the fusion protein product. Further, in Example 9, the method comprised administering the fusion peptide as above in combination with a PD-L1 inhibitor. Animals administered the Fc-CLPTM1 fusion protein showed reduced tumor growth relative to animals administered an Fc isotype control protein (FIGS. 10 A and B). Animals administered the Fc -CLPTM1 fusion protein and an anti-PD1 antibody as a combination therapy showed a greater reduction in tumor growth relative to the isotype control and relative to individual treatment with the Fc -CLPTM1 fusion protein or anti-
At no point is the Specification showing any evidence of preventing any disease, or administering the fusion peptide in combination with any cell which has been modified to have a reduced level and/or activity of CLPTM1 compared with a cell which has not been modified (moreover, there is no description of the method of modification of any cell that might have the properties claimed). In the same direction, there is no description of any method comprising co-administration of the fusion protein with any anti-pathogenic agent and no other cancer besides breast cancer was treated.
The first paragraph of 35 U.S.C. 112 requires that the "specification shall contain a written description of the invention * * *." This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim's enablement is not equally conclusive of that claim's satisfactory written description"). The written description requirement has several policy objectives. "[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977).

A specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose (Cooper v. Goldfarb, 154 F.3d 1321 , 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998)). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) ("[T]here cannot be a reduction to practice of the invention*** without a physical embodiment which includes all limitations of the claim. "); Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) ("[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose."); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its 
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g. , Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described.").
Thus a skilled artisan would conclude that the specification does not fulfill the written description requirements for the broad breadth of the claims.

Claims 34-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating breast cancer with a fusion protein comprising 104-352 of the ECD of human CLPTM1 (SEQ ID NO: 243) and an Fc of an immunoglobulin, does not reasonably provide enablement for methods of treating or preventing a condition associated with elevated or unwanted 
(i) has or comprises an amino acid sequence as set forth in SEQ ID NO: 2 (extracellular domain of CLPTM1), or an amino acid sequence having at least 75% sequence identity to SEQ ID NO: 2; or
(ii) is or comprises part of SEQ ID NO: 2, said part comprising at least 6 contiguous amino acids of SEQ ID NO: 2; or
(iii) comprises at least 6 amino acids corresponding to at least 6 contiguous amino acids of SEQ ID NO: 2 and has at least 75% sequence identity to the equivalent amino acid sequence in SEQ ID NO: 2; and wherein said polypeptide is linked to a fusion partner which may be albumin, transferrin, an Fc, fibrinogen, a homo amino acid polymer, a proline-alanine-serine polymer, or an elastin-like peptide. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:
1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).


Applicant described, in Example 8, the in vivo effect of one CLPTM1 fusion protein on breast cancer growth. The fusion protein comprised N-terminal to C-terminal: amino acids 104-352 of the ECD of human CLPTM1 (SEQ ID NO: 243) linked by 4 repeats of the GGGGS linker (SEQ ID NO: 228) to the N-terminal of the Fc portion of an immunoglobulin (i.e. with the CLPTM1 ECD polypeptide at the N-terminus of the fusion protein and the Fc region at the C-terminus of the fusion protein). Amino acids at positions 201-203 of the CLPTM1 ECD (RRR) were substituted with AVG to remove any potential nuclear localization signal and reduce any potential intracellular retention of the fusion protein product. Further, in Example 9, the method comprised administering the fusion peptide as above in combination with a PD-L1 inhibitor. Animals administered the Fc-CLPTM1 fusion protein showed reduced tumor growth relative to animals administered an Fc isotype control protein (FIGS. 10 A and B). Animals administered the Fc -CLPTM1 fusion protein and an anti-PD1 antibody as a combination therapy showed a greater reduction in tumor growth relative to the isotype control and relative to individual treatment with the Fc -CLPTM1 fusion protein or anti-PD1 antibody alone (FIG. 10, A-D). Four out of six animals in the combination treatment group were tumor free at day 39 of the study. No animals in other groups were tumor free at this time. 

If Applicant is in possession of experimental data which would show that the method as claimed was performed with other constructs they are strongly encouraged to present them to be critically examined.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647